Citation Nr: 0522320	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  99-04 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include traumatic arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The claimant served on active duty for training (ACDUTRA) 
with the United States Army from February 16, 1957, to August 
11, 1957, and served additional verified periods of ACDUTRA 
from August 2, 1958, to August 16, 1958, and from July 18, 
1964, to August 1, 1964.  In addition, the claimant enlisted 
in the United States Navy from July 13, 1967 to September 11, 
1967, but was honorably discharged due to an erroneous 
enlistment.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1998 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a left knee or leg disability, to 
include traumatic arthritis.

By a decision dated in September 2003, the Board found that 
new and material evidence had been submitted to reopen his 
claim.


FINDINGS OF FACT

1.  A left knee disability, to include traumatic arthritis 
did not have an onset during ACDUTRA in 1957.

2.  The appellant was not on active duty, was not traveling 
to or from any duty, and was not approved for ACDUTRA or 
INACDUTRA in January 1959, the date he injured his left knee.




CONCLUSION OF LAW

A left knee disability, to include traumatic arthritis was 
not incurred in or aggravated by ACDUTRA or INACDUTRA.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received in September 
1967, sought service connection for a knee injury in 1959, 
and for a torn knee cartilage and rheumatic arthritis in 
August 1967. He reported postservice treatment by R.A., M.D. 
at Little Falls Hospital in 1959, and at the Slocum Dickson 
Clinic in 1959.

A report of medical history prepared by the claimant in 
connection with his enlistment in the United States Army 
Reserve shows that he denied any history of physical or 
mental impairment.  A report of medical examination for 
service entry, conducted in January 1957, shows that the 
claimant had an appendectomy scar at the right lower 
quadrant, but was otherwise within normal limits.  The 
service medical records for his period of active duty for 
training are silent for complaint, treatment, findings or 
diagnosis of a left knee injury.  Those records further 
indicate that this period of active duty for training took 
place at Fort Sam Houston, Texas.  A report of medical 
history completed by the claimant at the time of separation 
from active duty for training in July 1957 shows that he 
denied any history of arthritis or rheumatism, bone, joint, 
or other deformity, or "trick" or locked knee. His service 
separation examination disclosed that his lower extremities 
and musculoskeletal and neurological systems were normal.  On 
August 9, 1957, the claimant signed a certificate showing 
that there had been no change in his physical condition since 
his service separation examination in July 1957.

In a medical record release authorization received from the 
claimant on December 1, 1967, the claimant asserted that he 
was discharged from the U.S. Navy on October 9, 1967, because 
of traumatic arthritis, and that he had applied for VA 
disability pension at the VARO, Buffalo.  A November 1967 
letter from the Chief, Medical Administration Division, VAMC, 
Buffalo, stated that the claimant was scheduled for a VA 
examination at the VAMC, Syracuse, and that evidently that 
examination was not completed because there are no records of 
the claimant.

Additional service medical records received at the RO show 
that the claimant's service entrance examination, conducted 
at the Armed Forces Entrance Examining Station, Albany, New 
York, on July 13, 1967, disclosed a 3-inch scar on the left 
knee, a mole on the left scapula, a scar of the right lower 
quadrant, and defective vision.  Two weeks later, on 
examination for recruit training at the Naval Training 
Center, Great Lakes, it was noted that the claimant had 
undergone a left knee operation which was not considered 
disabling.  On August 24, 1967, the claimant related that he 
injured his left knee in January 1959 at an Army Reserve unit 
meeting, and had undergone removal of a loose body from his 
left knee joint by a civilian physician, and was now having 
trouble with it, including a burning sensation, numbness, 
pain and locking.  Examination revealed a scar over the 
anterior medial joint, with a full range of knee motion, no 
swelling, and no ligamental instability.  He was referred to 
the orthopedic clinic for X-rays and to rule out derangement 
or osteochondritis.

An orthopedic consultation on August 28, 1967, noted the 
claimant's history of removal of a loose body from his left 
knee in 1959, with intermittent pain and discomfort in his 
knee which is worsened by naval activities.  Examination 
revealed a 1-inch quadriceps atrophy on the left as compared 
to the right, a healed parapatellar surgical scar was noted, 
full left knee flexion and extension were demonstrated, 
without evidence of ligamentous laxity, and a marked crepitus 
was noted.  X-rays of the left knee joint disclosed the 
absence of an area of the condylar material of the lateral 
aspect of the medial femoral condyle, with lipping of the 
patella and tibial spines.  The examining orthopedist stated 
that the claimant had the sequela of old osteochondritis 
dessicans and now have post-traumatic arthritis in addition.  
The claimant was determined to be unfit for enlistment by 
virtue of a preexisting osteochondritis dessecans, left knee, 
and post-traumatic arthritis, left knee.

A July 1966 Narrative Summary prepared for Medical Board 
proceedings noted that the claimant had enlisted on July 13, 
1966; that on August 24, 1967, he had reported left knee pain 
on sick call, stating that he injured his left knee in 1959 
at an Army Reserve unit meeting; that a civilian surgeon 
removed a loose body from his knee; and that he has since 
experienced intermittent pain and discomfort in his left knee 
which has worsened since he entered the Navy.  According to 
the claimant's statement, he had this condition for 8 years 
prior to his enlistment; but only the surgical scar was noted 
on enlistment.  Examination revealed a healed parapatellar 
surgical scar, while full left knee flexion and extension 
were demonstrated, without evidence of ligamentous laxity, a 
1-inch quadriceps atrophy was seen on the left as compared to 
the right, and a marked crepitus was noted.  X-rays of the 
left knee joint disclosed the absence of an area of the 
condylar material of the lateral aspect of the medial femoral 
condyle, with lipping of the patella and tibial spines.  The 
examining orthopedist determined that this condition was not 
the proximate result of active duty involving basic pay, and 
recommended referral to a Medical Board for separation due to 
erroneous enlistment.  Medical Board proceedings in September 
1967, show that a Board of three medical officers found that 
the claimant had osteochondritis dessecans, left knee, and 
post-traumatic arthritis, left knee, each of which existed 
prior to service entry and was not aggravated by service, and 
recommended that he be administratively separated from 
service due to an erroneous enlistment.  He was discharged 
under honorable conditions due to erroneous enlistment on 
September 11, 1967.

An RO request for verification of all active duty for 
training time between August 1957 and July 1967 received a 
response from the National Personnel Records Center (NPRC) 
showing active duty for training from August 2, 1958, to 
August 13, 1958, and from July 18, 1964, to August 1, 1964.

A report of VA general medical examination in October 1967 
cited the claimant's account of injuring his left knee in 
1959 when he slipped on ice while serving on active duty in 
an Army Reserve unit; that he was hospitalized for two weeks 
and again later the same year, and noted his complaints that 
his left knee tends to get numb; that when he squats, he has 
difficulty in straightening his left knee; and that his left 
knee has a tendency to swell on prolonged standing.  He 
further related that he stated to have back pain while in the 
Navy when he bent over and could not recover, but was not 
lifting and could identify no definite injury, and that this 
back pain was recurring.

Examination disclosed that the claimant was a poorly 
developed, fairly well nourished, right-handed adult male, 
not appearing chronically ill, who had a stooped carriage, 
poor posture, and walked with a limp on his left leg.  All 
muscular movements were normal, except an inability to fully 
flex or extend the left knee, and a scar was noted on the 
left knee from arthroplasty.

A report of VA orthopedic examination in October 1967 cited 
the claimant's history of having injuring his left knee in 
1959 when he slipped on ice while serving on active duty in 
an Army Reserve unit; that he was hospitalized at the Slocum-
Dickson Clinic at Utica, New York, where he underwent 
arthroplasty and removal of a loose body, and that his knee 
was fairly comfortable until he entered the Navy on July 13, 
1967, where he developed left knee and low back pain for 
which he was subsequently separated from service after about 
two months service.  He complained of pain and buckling of 
the left knee, and low back pain radiating into the lower 
extremity, but denied any locking of the left knee.

Orthopedic examination showed that the claimant walked 
without a limp and guarded his back slightly on undressing 
and dressing.  Range of motion testing of the cervical spine 
was to 30 degrees on forward bending, 30 degrees on 
extension, 20 degrees on lateral bending, bilaterally, and 30 
degrees on rotation, bilaterally.  It was noted that 
purposeful movements on dressing disclosed much greater 
movement of his cervical spine and movements than when 
requested to make these movements during examination.  Range 
of motion testing of the dorsolumbar spine revealed forward 
flexion to 70 degrees, extension to 20 degrees, lateral 
bending to 20 degrees, bilaterally, and rotation to 30 
degrees, bilaterally.  The examining orthopedist noted that 
the claimant could move fairly readily when donning his shoes 
and socks.  Knee and ankle jerks were all present and equal, 
the lower extremities were of equal length, and there was no 
marked atrophy of the muscles in the thigh or calf.  
Circumferential measurements at the thigh were 151/2 inches 
on the on the left, 16 inches on the right; while at the 
knee, they were 141/4 inches on the left and 14 1/2 inches on 
the right; and the calf, they were 131/2 inches on the left 
and 133/4 inches on the right.  A slight limitation of motion 
of the left knee was noted with a range of zero (full) 
extension and 120 degrees of flexion, while the right knee 
had full and normal motion from zero to 140 degrees.  There 
was no heat or effusion of the left knee, and no deformity or 
abnormal mobility.  A 2-inch surgical scar was seen on the 
medial side of the patella, nontender and nonadherent. A 
fairly fresh but well-healed scar was noted on the anterior 
aspect of the right patella from a fall not too long ago, 
also nontender and nonadherent.  X-rays of the left knee and 
lumbosacral spine disclosed no abnormalities.  The diagnoses 
were history of lumbosacral strain; and postoperative 
residual of arthroplasty of left knee.

In an RO development letter of February 12, 1968, the 
claimant and his representative were asked to provide the 
name and address of the Reserve unit to which he was assigned 
or attached on the date of his knee injury, and to inform the 
RO of the exact time and day of his 1959 accident.  The 
claimant did not respond to that letter.

A medical certificate from the attending physician during the 
claimant's treatment at Little Falls Hospital from R.A., 
M.D., received in February 1968, stated that the claimant 
fell in front of the local VFW Post on January 21, 1959, and 
injured his left knee.  X-rays taken the day of the injury 
showed osteochondritis dessicans with post-traumatic 
arthritis, and a loose body at the medial condyle.  He 
continued to have disabling symptoms, and arthroscopy was 
done on March 31, 1959, at which time a button-like mass of 
bone roughly triangular in shape was removed from the medial 
condyle.  The pathological diagnosis was osteochondritis 
dessicans.  When seem approximately two weeks later the wound 
was healed and the claimant reported improvement. The 
claimant was not seen again until June 3, 1963, when he 
returned claiming that he had fallen at the VFW in Herkimer, 
New York.  An X-ray of the left knee taken on May 31, 1963, 
ordered by another doctor, showed no abnormalities.  The 
claimant was last seen on June 8, 1963 at which time he was 
still complaining of his left knee.  The diagnosis was 
osteochondritis dessicans.

A June 24, 1963, letter from W.B.D., M.D., to the above-cited 
physician, stated that he had seen the claimant on June 17 
and June 24, 1963; that the claimant had slipped and turned 
his ankle on May 30, 1963, in Herkimer and was seen at the 
Herkimer hospital, where his injury was considered minor and 
he was transferred to the Little Falls Hospital, seen by Dr. 
V., and sent home.  He returned the next day for X-rays, 
which were negative for any bony injury. In spite of these 
things which would indicate a minor injury, he has been 
totally disabled since, and on talking to him, he lays 
considerable stress on the fact that he had previous trouble 
in 1959, at which time he had osteochondritis dessicans with 
a loose body which you removed. The claimant further related 
that he had been a member of a Drum & Bugle Corps from 1957, 
and quit this outfit in 1960-not because of trouble with his 
knee but because of some disagreement in the organization.  
The claimant stated that he did have some discomfort in his 
knee ever since the operation but evidently this was 
relatively minor because he rejoined the Drum & Bugle Corps 
three months ago in spite of the fact that it required a good 
deal of marching.  He had only been a member for 6 or 8 weeks 
when this accident occurred.  The claimant now states that he 
is totally disabled because there is no feeling in his leg 
from the knee down; that he is unable to stand on it because 
of weakness; that pain radiates from his ankle up to his 
buttock, and that the leg is cold by spells and warm by 
spells.

The corresponding physician noted that on examination, the 
claimant walked with crutches, keeping his left leg stiff at 
the knee and with only partial weight-bearing, and that his 
whole gait is rather bizarre.  Examination of the back was 
normal, the legs were equal in length, and the whole left leg 
was slightly smaller than the right, measuring 1-inch smaller 
at the thigh and 1/2-inch smaller at the calf.  Examination 
of the left leg showed a complete range of pain-free motion 
was demonstrated to the joints, and circulation as determined 
by color and pulse was completely normal throughout.  A scar 
was noted on the medial side of the patella.  Neurological 
examination cited a stocking type of anesthesia to pinprick 
was found at and below knee level, and there is a well-marked 
generalized weakness in the whole left leg, both above and 
below the knee, even though the knee and ankle jerks are 
completely normal.  The general physical examination was 
otherwise negative. The corresponding physician stated that 
in his opinion, the present physical findings are certainly 
typical of hysteria with the previous history in relation to 
the Drum & Bugle Corps very suggestive.  The accident 
described is certainly not of the variety one would expect to 
produce a major injury and there is no evidence of such 
injury. The patient should certainly see a psychiatrist at 
his earliest convenience because the longer [such symptoms] 
go, the more likely they are to become fixed.  He related 
that from a previous discussion with the physician to whom 
his letter was directed, that he also felt that this man's 
complaints are neurogenic in nature.

A hospital summary from Little Falls Hospital from R.A., 
M.D., received in May 1968, stated that the claimant was 
admitted on January 21, 1959, after falling while leaving the 
VFW Post, injuring his left knee, and claiming that he was 
unable to stand.  X-rays on admission revealed 
osteochondritis dissecans of the medial condyle of the left 
knee which antedated the accident but which probably 
aggravated it.  He was discharged in January 23, 1959.  He 
was again admitted by ambulance on February 7, 1959, 
asserting that he couldn't walk and had been laid off from 
work.  He was discharged on February 18, 1959.  He was again 
admitted by ambulance on March 30, 1959, and underwent a 
removal of a lose body (bone), made a good recovery and was 
discharged on April 7, 1959.  His disability lasted until 
April 22, 1959 and was last seen on May 15, 1959.  The 
claimant was next seen on June 3, 1963, reporting that he had 
fallen while leaving the VFW Post in Herkimer, injuring his 
left leg again.  He was subsequently seen by Dr. V. at Little 
Falls Hospital, also by W.B.D., M.D., in Utica (orthopedic 
consult), and by Dr. G.L. (psychiatric consult) for 
complaints referable to his left leg, including anesthesia of 
the leg and prolonged disability.

On April 8, 1981, the claimant submitted an application for 
VA disability compensation benefits (VA Form 21-526) for a 
left knee and leg injury around November or December 1959, 
reporting treatment at Little Falls Hospital around November 
or December 1959, and indicating that he was a member of the 
389th Infantry Company.

In December 1988, the claimant submitted additional medical 
evidence in support of his claim.  Those records included 
hospital treatment notes from Little Falls Hospital showing 
that he was admitted on January 21, 1959, with an injury to 
his left knee, complaining of pain, and stating that he 
injured his knee at the VFW Post, and was unable to walk.  
Examination revealed tenderness over the medial condyle, with 
limitation of motion (evidently mostly voluntary), and no 
swelling or ecchymosis.  X-rays of the left knee disclosed a 
"button" of bone attached to the inner aspect of the medial 
condyle of the femur.  It was shown to smooth bordered, and 
the radiologist stated that it would be "almost impossible" 
for it to be due to injury to the insertion of the anterior 
cruciate ligament.  Additional hospital treatment records 
from Little Falls Hospital note the claimant's history of 
falling while leaving the VFW Post on January 21, 1959, with 
X-ray evidence of osteochondritis dissecans which materially 
antedated the injury, but was probably aggravated by the 
fall.  The claimant was again admitted by ambulance on March 
30, 1959, and examination disclosed tenderness to palpation 
over the left knee, with no swelling or redness, a full range 
of passive motion, and some wasting of the gastroc muscle of 
moderate degree.  The claimant underwent removal of a loose 
body (bone), and a pathology report showed osteochondritis 
dissecans.  He made a good recovery and was discharged on 
April 7, 1959.

A confirmed rating decision of January 11, 1968, continued 
the denial of service-connection for osteochondritis 
dissecans with post-traumatic arthritis, left knee, finding 
that the additional evidence added to the record since the 
last final determination denying that claim was not both new 
and material to that issue.  By RO letter of January 12, 
1989, the claimant and his representative were notified that 
no further action could be taken upon his claims without 
supporting or clarifying evidence, and asked that he submit 
medical evidence in support of his claims, or to submit 
completed medical record release authorizations showing names 
and addresses of treating physicians, as well as dates, 
nature of condition treated, and diagnoses.  No additional 
evidence was submitted and no medical records release 
authorizations were completed and returned to the RO.

In January 1998, the claimant submitted copies of documents 
addressing his divorce and failure to pay Court-ordered child 
support; a copy of his DD Form 214 showing active duty for 
training in the U.S. Army from February 1957 to August 1957; 
a DD Form 214N showing his service in the U.S. Navy from July 
13, 1967 to September 11, 1967, terminated due to erroneous 
enlistment; and a completed VA Form 21-526 in which he 
asserted that while on an infiltration course at Fort Dix 
during the winter, a piece of frozen turf hit him in the 
knee, resulting in medical problems including numbness and 
muscle atrophy of the left leg.  He stated that he was never 
treated at a medical facility for that injury, and failed to 
state the date of the claimed injury.  In an attached 
Statement in Support of Claim (VA Form 21-4138), he asserted 
that his nonservice-connected conditions included lumbar disc 
removal and fusion, hypertension, and a stroke in December 
1997.

The claimant further submitted VA treatment records from the 
outpatient mental health clinic, VAMC, Dallas, Texas, dated 
December 5, 1991, showing that he initially stated that he 
did not know what he was doing there; that he was referred to 
that facility for an evaluation of a somatic disorder, which 
the claimant asserted was unnecessary; that he had a history 
of left hemisensory problems, numbness on the left side and 
in his left hand since 1967.  No psychiatric disorder was 
found.  VA outpatient treatment records from the VAMC, 
Lexington, Kentucky, dated from January 1997 to January 1998 
show that the claimant complained of low back pain, offered a 
history of left knee surgery in 1959, a right carotid tumor 
removal in 1976, and chest pain in February 1997.  In April 
1997, the claimant complained of numbness in his left leg, 
finger pain, with reduction in size, and episodes of blacking 
out.  In May 1997, he complained of hearing loss, tinnitus, 
coronary artery disease, while electromyography (EMG) and 
nerve conduction velocity studies (NCVS) in May 1997 each 
showed normal finding in the left lower extremity.  He 
continued to complain of left leg numbness through January 
1998.

A personal hearing on appeal was held in November 1998 before 
an RO Hearing Officer.  The claimant testified that he served 
in the U.S. Army Reserve from 1957 to 1965; that he served a 
period of ACDUTRA from February 16, 1957 to August 11, 1957; 
that he enlisted in the U.S. Navy from July 13, 1967, and was 
discharged due to an erroneous enlistment on September 11, 
1967; that he sustained a left knee injury on an infiltration 
course at Fort Dix in 1957 when simulated mines went off, 
causing ice and debris to impact his left knee and leg; that 
he received no medical treatment for that condition; that he 
reinjured his left knee again on January 21, 1959, when he 
fell while leaving a Reserve meeting and was hospitalized; 
that the doctor said that osteochondritis dessecans was an 
old problem which antedated his knee injury but that had been 
aggravated; and that he had a small piece of bone removed 
from his left knee, but continues to have the same problem.  
The claimant further testified that he was walking through a 
class one day in 1967 and his leg gave way and he fell; that 
he was discharged from the Navy shortly thereafter; and that 
the Navy never told him why he was discharged.

VA outpatient treatment records from the VAMC, Lexington, 
dated from January 1998 to February 3, 1999, show that in 
January 1998, EMG and NCVS results were reported as normal, 
and in April 1998, the claimant was seen for complaints of 
left leg pain, with numbness since a mine explosion in boot 
camp 40 years ago, i.e., 1958.  It was noted that the 
claimant had a negative CT scan, a negative EMG, and that X- 
rays had shown L4-L5 stenosis, while he complained that his 
left leg numbness was increasing, although transient, and 
cited progressive weakness, with difficulty in rising from a 
sitting/squatting position.  He related that he was never on 
medication for leg pain.  Examination revealed decreased 
lower extremity pulses, decreased movement of the left leg, 
left sensory loss to pinprick, touch, and vibration, atrophy 
of the left lower leg, and left leg weakness.  In May 1998, 
the claimant complained of "sudden attacks of loss of 
sensation in the entire left lower extremity".  Examination 
disclosed that cranial nerves II - XII were intact, motor 
strength was 5/5 in all extremities except for the left lower 
extremity, which was 3+/5 throughout, while decreased 
sensation to light touch, pinprick, and vibration was noted 
on the left side of the body.  Muscle tone was normal, and he 
had a normal reciprocal gait.  In May 1998, the claimant was 
issued a cane and instructed in its use, while in July 1998, 
the claimant ambulated with a cane, was instructed in the 
proper use of his brace and was noted to not be toeing off on 
the left.  In June 1998, the claimant continued to complain 
of left leg numbness, while some atrophy was seen and muscle 
strength was 4/5 in the left leg.  In July 1998, he 
complained of intermittent loss of sensation in his left leg, 
thought to be TIA or spinal cord compromise versus muscular 
dystrophy.  It was noted that the claimant had undergone a 
complete work-up in the past, with a CT scan, MRI, and EMG.  
In January 1999, he was referred for physical therapy to 
strengthen his left leg.

A Statement of the Case was provided the claimant and his 
representative on March 5, 1999.  In his Substantive Appeal 
(VA Form 9), it was alleged that the claimant injured his 
left leg in January 1959; that he was not leaving a VFW Post, 
but an Army Reserve drill meeting held at the VFW Post; that 
as the injury occurred as he was on his way home from a drill 
meeting, this would be considered active duty for training; 
that the reason that osteochondritis was brought up was to 
show the presence of an older injury, thus supporting the 
veteran's claim of an earlier injury during his basic 
training at Fort Dix in 1957; that in any case, the fall in 
January 1959 exacerbated the previous condition and should be 
service-connected as he was on his way home from a drill 
period; and that the veteran was not involved in a fall in 
1963.  It was requested that unit records and individual 
personnel and medical records be obtained, to include a drill 
schedule for 1959 and an accident report.  He requested a 
hearing before a traveling Veterans Law Judge of the Board of 
Veterans' Appeals.

By RO letter of March 18, 1999, the claimant and his 
representative were notified that the RO had no records 
substantiating that he was on active duty status at the time 
of his January 21, 1959 knee injury, and that he should 
furnish any verification of this that he might have.  He was 
informed that current records show that he was in the 
Reserves from February 16, 1957, to August 11, 1957 and did 
not go on active duty until July 13, 1967; that if he 
remained in the Reserves and continued on active duty for 
training, he should provide copies of his orders to the RO; 
that the RO would contact the service department to seek 
verification from that source; and that the ultimate 
responsibility to provide evidence to substantiate his claim 
lay with him.

On March 24, 1999, the claimant submitted a copy of a March 
29, 1965, document from the Headquarters II US Army Corps, 
Fort Wadsworth, Staten Island, New York, discharging the 
claimant from the ready reserve, effective March 29, 1965.

By RO letter of September 29, 1999, the claimant and his 
representative were again asked to provided a copy of his 
orders for 1959; that the requested information had not been 
provided; and that it appeared that his claimed left knee 
injury was sustained when he fell leaving a VFW Post.  He was 
again asked to provide copies of orders calling him to active 
duty for the January 1959 time period during which he 
sustained the left knee injury.  In October 1999, the 
claimant, through his spouse, requested and was granted an 
extension to respond because of being out of the country with 
his current employment.

Personnel records from the service department, received in 
March 2000, show that on July 13, 1967, the claimant enlisted 
in the U.S. Navy for two (2) years at the Armed Forces 
Entrance Examining Station, Albany, New York, under broken 
service conditions.  On September 7, 1967, the claimant's 
status was changed from on board Recruit Training Command, 
Great Lakes, Illinois, to on board Naval Administrative 
Command, NTC, Great Lakes, Illinois, for temporary duty 
pending separation by authority of Bureau of Personnel letter 
of Pers B21a-nkg ser C21/470 of 30 November 1960.  On 
September 11, 1967, the claimant was noted to be recommended 
for reenlistment except for his disqualifying factor: 
Erroneous enlistment.

By RO letter of May 1, 2000, all service medical records for 
active duty and active duty for training were requested from 
the Headquarters II U.S. Army Corps, Fort Wadsworth, Staten 
Island, New York.  In a response received at the RO on May 
25, 2000, it was stated that the unit identified was not at 
that location; that there were no Navy units left on Fort 
Wadsworth, and only three Army Reserve units, all started 
within the past five years; and that there were no historical 
records, except for those three units.

In a Report of Accidental Injury submitted by the claimant on 
May 13, 2000, he asserted that on about January 9, 1959, 
while on military duty with the Army Reserve, he sustained an 
injury in a fall while coming out of a meeting at a VFW Post 
in Little Falls, New York, but it started at Fort Dix, New 
Jersey.

The RO then requested that the Department of the Army verify 
all periods of the claimant's active service, and provide all 
medical and dental records for those periods.  A Transcript 
of Military Record from the Selective Service System, dated 
July 7, 1967, shows that the claimant served on active duty 
for training from February 16, 1957, to August 11, 1957, at 
which time he was honorably discharged to revert to the Army 
Reserve, U.S. Army Military District, New York.  His terminal 
date of reserve obligation was shown to be January 7, 1965.

The RO again requested that the Department of the Army verify 
all periods of the claimant's active service, and provide all 
medical and dental records for those periods.  A document 
received at the RO on March 12, 2002, showed that the 
claimant was seen in the dental clinic at Brooke Army 
Hospital, Fort Sam Houston, Texas on May 20, 1957, for an 
impacted tooth, and dental caries.  His unit was identified 
as Company A, 3rd Battalion, U.S. Army.

By RO letter of February 21, 2002, the Department of the Army 
was asked to verify that the claimant was in Army Reserve 
Duty Status (Inactive Duty for Training Weekend Drill) on 
January 21, 1959, when he was injured, and to p[provide a 
copy of the incident report, if available.  His Army Reserve 
Unit was identified as the 389th Infantry Company, Little 
Falls, New York.  In a response from the Department of the 
Army, it was stated that there was nothing to indicate 
reserve status in January 1959, and that the 389th Infantry 
Company started in August 1959.

A hearing was held in February 2003 before the undersigned 
traveling Veterans Law Judge of the Board of Veterans' 
Appeals.  The claimant testified that he sustained a left 
knee injury in 1957; that he had more problems and was 
hospitalized in 1959; and that he filed a claim in 1967 after 
he was discharged from the U.S. Navy because of an erroneous 
enlistment.  The claimant testified that he had submitted the 
only medical record he had, a 1959 hospital summary from 
Little Falls Hospital showing that he underwent a knee 
operation; that in January 1959, while leaving a Reserve unit 
meeting held at the VFW Post, he sustained a knee injury in a 
fall; that he was taken by ambulance to Little Falls 
Hospital; and that he had provided VA with all medical 
evidence that he obtained from the Little Falls Hospital and 
the doctors.  The claimant testified that he sustained his 
first left knee injury in 1957 on the infiltration course at 
Fort Dix, New Jersey; that he was hit by pieces of the pipes 
where they blew up simulated mines; that he was struck on the 
knee and groin; that it was a little swollen, but he didn't 
think anything of it; that the soreness soon abated, but it 
just seemed to get smaller and smaller around it; that he did 
not go in for treatment, and there would be no written record 
of this event; that while in the Army Reserve, he was a 
member of the 389th Infantry Division; that his fall while 
leaving the Army Reserve meeting in January 1959 was caused 
by residual leg weakness and giving way from his original 
injury in 1957; that he had discussed his left leg atrophy 
with his family doctor R.A., M.D., but he was unable to tell 
him what was wrong or anything; that he was not treated by 
any other doctor; that he had submitted all of R.A., M.D.'s 
medical records; that he does not understand why that 
physician indicated that he fell at the VFW Post; that it was 
not at the VFW Post; that R.A., M.D., had told him that such 
notation was a mistake, but is now deceased; that his Company 
Commander and other unit members were present and know what 
happened; that he is currently being treated at the VAMC, 
Lexington; that his disability has not been diagnosed; that 
his primary symptom is loss of sensation of the left leg; and 
that his doctors have told him that this is caused by an 
injury that happened long ago. 

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decision in 
September 1998 concerning his claim to reopen his claim for 
service connection for a left knee disability, to include 
traumatic arthritis.  

In July 2002 the appellant was provided a notice concerning 
his claim.  In this letter, the appellant was notified of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claims.  The appellant was informed that he 
had 30 days to submit information.  The appellant was told of 
what information/evidence that had already been received.  He 
was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The appellant was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, the veteran testified at a Board 
Videoconference hearing in February 2003.  A supplemental 
statement of the case was issued in April 2005.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letter.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Criteria

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a).  INACDUTRA includes duty (other than 
full-time duty) performed by a member of the National Guard 
of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, 
or the prior corresponding provisions of law.  38 C.F.R. § 
3.6(d)(4) (2004).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

Any individual (1) who, when authorized or required by 
competent authority, assumes an obligation to perform active 
duty for training or inactive duty for training; and (2) who 
is disabled or dies from an injury or covered disease 
incurred while proceeding directly to or returning directly 
from such active duty for training or inactive duty for 
training shall be deemed to have been on active duty for 
training or inactive duty for training, as the case my be.  
VA will determine whether such individual was so authorized 
or required to perform such duty, and whether the individual 
was disabled or died from an injury or covered disease so 
incurred. In making such determinations, there shall be taken 
into consideration the hour on which the individual began to 
proceed or return; the hour on which the individual was 
scheduled to arrive for, or on which the individual ceased to 
perform, such duty; the method of travel performed; the 
itinerary; the manner in which the travel was performed; and 
the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  38 C.F.R. § 3.6(e).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including degenerative joint 
disease, i.e., osteoarthritis), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a left knee disability, 
to include traumatic arthritis.

The claimant contends that he initially injured his left knee 
on an infiltration course at Fort Dix in 1957 when simulated 
mines went off, causing ice and debris to impact his left 
knee and leg, but did not seek medical treatment for that 
condition.  A report of medical history completed by the 
veteran at the time of separation from active duty for 
training in July 1957 showed that he denied any history of 
arthritis or rheumatism, bone, joint, or other deformity, or 
"trick" or locked knee.  His service separation examination 
disclosed that his lower extremities and musculoskeletal and 
neurological systems were normal.  In August 1957, the 
veteran signed a certificate showing that there had been no 
change in his physical condition since his service separation 
examination in July 1957.  

He indicated that he reinjured his left knee again on January 
21, 1959, when he fell while leaving a Reserve meeting and 
was hospitalized, which aggravated the old problem.  A 
hospital summary from Little Falls Hospital from R.A., M.D., 
received in May 1968, stated that the claimant was admitted 
in January 1959 after falling while leaving the VFW Post, 
injuring his left knee.  In 1988, the veteran submitted 
additional medical evidence in support of his claim.  The 
records included hospital treatment notes from Little Falls 
Hospital showing that he was admitted in January 1959 with an 
injury to his left knee, complaining of pain, and stating 
that he injured his knee at the VFW Post.  In a VA Form 1-9, 
substantive appeal, the veteran alleged that he injured his 
left leg in January 1959 and that he was not leaving the VFW 
Post but an Army Reserve drill meeting held at the VFW Post.  
The claimant indicated that his Army Reserve Unit was the 
389th Infantry Company, Little Falls, New York.  

The evidence shows that the veteran's enlistment from 
February 16, 1957 to August 11, 1957 failed to show any 
treatment for a left knee injury.  Although the veteran 
claimed additional Active Duty for Training dated in 1959, 
the service department replied that there was no evidence 
indicating any reserve status in January 1959 and that the 
389th Infantry Co. started in August 1959.  

Due to the fact that the official records shows that the 
veteran was not performing ACDUTRA or INACDUTRA in January 
1959 he is not entitled to 'veteran' status for the purposes 
of this claim, nor is he entitled to service connection for 
any injury or disability incurred during that time.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(e). In Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994), the U.S. Court of Appeals for 
Veterans Claims (Court) held that where the law, and not the 
evidence, is dispositive of a claim, such claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  In this case, the appellant lacks 
legal entitlement to service connection for a left knee 
injury, to include traumatic arthritis.

In summary, the medical evidence does not demonstrate that a 
left knee injury was incurred in or aggravated by active 
military service to include ACDUTRA or INACDUTRA.  Based on 
these findings and following a full review of the record, it 
is concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a left knee disability, to include traumatic 
arthritis.

ORDER

Entitlement to service connection for a left knee disability, 
to include traumatic arthritis is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


